{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Eastman & Smith, Ltd., Thomas A. Dixon, and Richard L. Johnson, for appellant.
Gallon, Takacs, Boissoneau.lt & Schaffer Co., L.P.A., and Theodore A. Bowman, for appellee Amparo Bilbao.
Jim Petro, Attorney General, and Andrew J. Alatis, Assistant Attorney General, for appellee Industrial Commission of Ohio.